MEMORANDUM OF DECISION.
Defendant, John Russo, having entered a conditional guilty plea to the charge of operating a motor vehicle while under the influence of intoxicating liquor under 29 M.R.S.A. § 1312-B (Supp.1986) in Superior Court (Knox County) appeals an order entered in District Court (Rockland) denying his motion to suppress. Defendant argues that the observations of the arresting officer should have been suppressed because there was an insufficient basis for stopping defendant’s motor vehicle. The record contains ample evidence to support the court's finding that the police acted “on the basis of ‘specific and articulable facts which, taken together with rational inferences from those facts, reasonably warranted] that intrusion.’ ” State v. Griffin, 459 A.2d 1086, 1089 (Me.1983) (quoting Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 1880, 20 L.Ed.2d 889 (1968)).
The entry is:
Judgment affirmed.
All concurring.